Citation Nr: 0117053	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  94-11 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for schizoaffective 
disorder, currently rated as 50 percent disabling.


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from July 1978 to July 1982, 
and from April 1984 to April 1986.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1993 rating 
decision in which the RO confirmed and continued a 30 percent 
evaluation for schizoaffective disorder.  Following appellate 
review in January 1997, the Board remanded the issue to the 
RO for further development of the evidence.  In June 1998, 
the Board once again remanded the issue to the RO for 
additional development of the evidence.  In a January 2000 
rating decision, the RO granted an increased evaluation of 50 
percent.  In a February 2001 statement, the veteran indicated 
that he was not satisfied with the grant of the 50 percent 
evaluation and wished to continue his appeal for a higher 
rating.  The case has been returned to the Board for further 
appellate adjudication.


REMAND

In its January 1997 and June 1998 remands, the Board 
requested that the RO obtain additional medical treatment 
records pertaining to the veteran's schizoaffective disorder, 
provide a VA psychiatric examination, and evaluate the 
veteran's claim under the revised schedular criteria for 
evaluating mental disorder, effective from November 7, 1996.  
See 61 Fed. Reg. 52695-52702 (1996).

Treatment records were requested and received from Tinley 
Park Mental Health Center and the VA Medical Center (VAMC) in 
Westside, Illinois.  The RO also requested treatment records 
from Oak Forest Hospital in Oak Forest, Illinois, however, no 
response was received.  The only medical received pertinent 
the veteran's current disability is an August 1999 VA 
neuropsychological assessment in which the examiner, after 
testing, assessed significantly impaired concentration with 
secondary memory loss.  

The veteran reported for a VA psychiatric examination in 
August 1999 and the RO evaluated the veteran's claim under 
former and revised rating criteria for mental disorders in a 
January 2000 rating decision and January 2000 statement of 
the case.

The Board notes, however, that the August 1999 VA psychiatric 
examination report includes apparently conflicting findings 
as to the current deverity of the veteran's service-connected 
schizoaffective disorder.  Specifically, the examiner noted 
the veteran's report that he worked at a Holiday Inn as a van 
driver and bellhop, and that in the past year, he had missed 
5 to 10 days from work, usually taking sick days.  The 
veteran indicated that he could not take a lot of stress and 
that when he did feel like he was going to be stressed out, 
he would take time off.  Mental status examination findings 
revealed persistent auditory hallucinations and impaired 
thought processes.  The diagnosis was schizoaffective 
disorder, bipolar, manic.  The examiner provided a global 
assessment of functioning (GAF) scale score of 40 - 55  
(which, according to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, represents impairment ranging from 
moderate difficulty in social, occupational, or school 
functioning to major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood.  
Those findings notwithstanding, the examiner offered a 
conclusion that the veteran's mental condition was so severe 
that he was unemployable

Given these inconsistent findings, the Board determines that 
further VA psychiatric examination (to include findings that 
are responsive to the applicable rating criteria)  is 
necessary to determine the current severity of the veteran's 
service-connected PTSD.  The appellant is hereby advised that 
failure to report to any scheduled VA examination, without 
good cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2000).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the appellant fails to report to any scheduled examination, 
the RO should obtain and associate with the record any 
notice(s) of the examination(s) sent to the appellant.  

The Board also notes in the January 1997 remand, the Board 
requested that the veteran be afforded a VA social and 
industrial survey to assess his employment history and day-
to-day functioning.  A review of the claims folder reveals 
that the veteran failed to report on two separate occasions 
for the social and industrial survey.  However, because 
information to be obtained from such a survey would be 
helpful in assessing the severity of the service-connected 
disability from the standpoint of the veteran working or 
seeking work, the Board finds that a further attempt should 
be made to obtain a VA social and industrial survey of the 
veteran.   

Prior to arranging for a social and industrial survey or 
pyschiatric examination, the RO should obtain and associate 
with the claims all pertinent outstanding medical records, to 
specifically include records from the Westside VAMC.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should also obtain 
outstanding pertinent records from the Tinley Park Mental 
Health Center, and from the Oak Forest Hospital in Oak 
Forest, Illinois, as well as from any other source(s) or 
facility(ies) identified by the veteran. 

Lastly, the Board notes that during the pendency of this 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

The actions requested above are consistent with the duty to 
assist imposed under Veterans Claims Assistance Act of 2000.  
However, to ensure must ensure compliance with the notice and 
duty to assist provisions contained in the new law, in 
addition to the foregoing, the RO should undertake any other 
indicated development and/or notification action.  

While the Board regrets that further remand of this matter 
will, regrettably, further further delay an appellate 
decision in this appeal, such action is necessary to ensure 
that all due process requirements are met.  Accordingly, this 
matter is hereby REMANDED to the RO for the following action:

1.  The RO must undertake all necessary 
development to obtain and associate with 
the claims file all outstanding pertinent 
medical records, to specifically include 
all outstanding records from the Westside 
VAMC.  The RO should also assist the 
veteran in obtaining all other pertinent 
records from any other source(s) or 
facility(ies) identified by the veteran, 
to include from the Tinley Park Mental 
Health Center, and from the Oak Forest 
Hospital.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran is free, of 
course, to submit any pertinent records 
in his possession, and the RO should give 
him an opportunity to do so before 
arranging for him to undergo medical 
evaluation. 

2.  A VA Social and Industrial Survey of 
the veteran should be accomplished to 
assess the veteran's employment history 
and capabilities, and his day-to-day 
functioning.  The veteran's entire claims 
folder must be made available to and be 
reviewed by the individual conducting the 
survey.  The report of the Social and 
Industrial Survey should be associated 
with the claims folder.

3.  After associating with the claims file 
all pertinent records received pursuant to 
the above-requested development, the RO 
should arrange for the veteran to under 
comprehensive examination by a VA 
psychiatrist.  The entire claims folder, 
to include a complete copy of this REMAND 
mustt be made available to, and be 
reviewed by, the physician designated to 
examine the appellant.  All necessary 
tests and studies, to include 
psychological testing, should be 
accomplished, and all clinical findings 
should be reported in detail.  As regards 
the latter, the examiner should render 
should specifically render findings with 
respect to the existence and extent (or 
frequency, as appropriate) of the 
following:  memory loss; depressed mood; 
anxiety; panic attacks; sleep impairment; 
impaired judgment, speech, impulse control 
and/or thought processes; neglect of 
personal hygiene and appearance; suicidal 
ideation; and delusions or hallucinations.  
The examiner must comment as to the degree 
to which the veteran's schizoaffective 
disorder affects his ability to establish 
and maintain effective and favorable 
relationships with people (social 
impairment), and the degree to which the 
psychiatric symptoms result in reduction 
in initiative, productivity, flexibility, 
efficiency and reliability levels 
(industrial impairment).  The examiner 
should also specifically comment upon the 
1999 examiner's conclusion that the 
veteran psychiatric impairment renders him 
unemployable.  All examination findings, 
along with the complete rationale for each 
opinion expressed and conclusion reached, 
should be set forth in a typewritten 
report.

4.  If the appellant fails to report to 
any scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the appellant.  

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

7.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
adjudicate the issue of entitlement to an 
increased rating for schizoaffective 
disorder on the basis of all pertinent 
evidence and legal authority, to 
specifically include that cited to 
herein.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all matters and concerns noted 
in this REMAND.  

8.  If the determination remains adverse 
to the veteran, he should be furnished a 
Supplemental Statement of the Case and 
afforded the appropriate opportunity to 
respond before the matter is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992)

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


